FILED
                             NOT FOR PUBLICATION                            JUL 07 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMADEO SANCHEZ,                                  No. 12-17194

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00273-LRH-
                                                 WGC
  v.

STATE OF NEVADA; NEVADA                          MEMORANDUM*
DEPARTMENT OF CORRECTIONS,

               Defendants,

  and

MICHAEL B. KOEHN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nevada state prisoner Amadeo Sanchez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Sanchez

failed to raise a genuine dispute of material fact as to whether defendants knew that

Sanchez faced a substantial risk of serious harm to his health arising from his

Hepatitis C condition, and consciously disregarded such a risk. See Farmer v.

Brennan, 511 U.S. 825, 835, 842 (1994) (a prison official acts with deliberate

indifference only if “he knows that inmates face a substantial risk of serious harm

and disregards that risk by failing to take reasonable measures to abate it”);

Toguchi, 391 F.3d at 1058 (difference of opinion between a prisoner and medical

authorities regarding the course of treatment does not constitute deliberate

indifference; rather, the prisoner must establish that the chosen course of treatment

“was medically unacceptable under the circumstances” (citation and internal

quotation marks omitted)).

      Sanchez’s contentions regarding the district court’s alleged failure to review

his evidence and rely only on defendants’ “fabricated” evidence, and defendants’


                                           2                                      12-17194
allegedly improper opposition to his motion to extend his prison “copy work

account,” are unpersuasive.

      AFFIRMED.




                                        3                                     12-17194